 8:21-cv-00120-RGK-PRSE Doc # 20 Filed: 09/07/21 Page 1 of 1 - Page ID # 115




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                  Petitioner,                            8:21CV120

      vs.
                                                           ORDER
TAGGART BOYD,

                  Respondent.


      This matter is before the court on Petitioner’s “Petition for Permission to
Appeal,” which the court construes as a motion. (Filing 18.) On June 28, 2021, the
court determined Petitioner’s habeas petition was successive and dismissed this
matter without prejudice to reassertion upon certification by the Eighth Circuit
Court of Appeals. (Filings 7 & 8.) Petitioner already pursued an appeal to the
Eighth Circuit Court of Appeals, which recently entered a judgment on August 6,
2021 denying a certificate of appealability and dismissing the appeal. (Filing 17.)
The mandate has now issued. (Filing 19.) Accordingly,

       IT IS ORDERED that Petitioner’s “Petition for Permission to Appeal”
(Filing 18), construed as a motion, is denied.

      Dated this 7th day of September, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
